Citation Nr: 0837025	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

3.  Entitlement to an increased rating for residual excision, 
head of left radius, currently rated as 40 percent disabling.

4.  Entitlement to an increased rating for residual fracture, 
left wrist, arthritis, currently rated as 10 percent 
disabling.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Richard D. Little, Agent


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and April 2007 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).     

The Board notes that an April 2007 notice of disagreement 
expressed disagreement "with the decision dated April 16, 
2007."  That rating decision included a finding that no new 
and material evidence had been received to reopen a claim for 
service connection for a right knee disability.  The RO has 
not issued a statement of the case in regards to this issue.  
Thus the Board must remand this issue so that the RO can send 
the veteran a statement of the case, and to give him an 
opportunity to perfect an appeal of the issue such by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The issue is therefore being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.
  



FINDINGS OF FACT

1.  By rating decision in December 1985, the RO denied the 
veteran's claim for service connection for a left shoulder 
disability; the veteran did not initiate an appeal by filing 
a notice of disagreement.  

2.  Evidence received since the December 1985 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the left shoulder disability claim.  

3.  By rating decision in December 1985, the RO denied the 
veteran's claim for service connection for a low back 
disability; the veteran did not initiate an appeal by filing 
a notice of disagreement.  

4.  Evidence received since the December 1985 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the low back disability claim.  

5.  The veteran's service-connected residual excision, head 
of left radius, is manifested by unfavorable ankylosis of the 
elbow at an angle of less than 50 degrees.

6.  The veteran's service-connected residual fracture, left 
wrist, arthritis is not manifested by x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations; or 
ankylosis of the hand, in 20 to 30 degrees dorsiflexion.  

7.  The veteran did not participate in combat with the enemy 
and his alleged in-service stressor has not been corroborated 
by official records or any other supportive evidence.

8.  There is no diagnosis of PTSD attributed to any verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision that denied a service 
connection claim for a left shoulder disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the December 1985 rating decision 
is not new and material; accordingly, the left shoulder 
disability claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 

3.  The December 1985 rating decision that denied a service 
connection claim for a low back disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

4.  Evidence received since the December 1985 rating decision 
is not new and material; accordingly, the left shoulder 
disability claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 

5.  The criteria for entitlement to a disability evaluation 
of 60 percent, but no higher, for the veteran's service-
connected residual excision, head of left radius have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5010, 5205-5212 (2008).

6.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residual fracture, left wrist, arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5010, 5214, 5215 (2008).

7.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated April 2005 (prior to the December 2005 rating 
decision) and January 2007 (prior to the April 2007 rating 
decision).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.   

Moreover, the veteran in this case has been represented in 
the appeal, and the Board believes it reasonable to assume 
that the agent conveyed the particulars of what is necessary 
for higher ratings to the veteran during the appeal process.  
The Board finds that the veteran has had actual knowledge of 
the elements outlined in Vazquez and that no useful purpose 
would be served by remanding the issues to the RO to furnish 
notice as to elements of the claims which the veteran has 
already effectively been made aware of.  Such action would 
not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the April 2005 notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
Board notes that the January 2006 and January 2007 VCAA 
notices fully complied with the provisions of Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the veteran 
physical examinations in August 2005 and February 2007.  VA 
and private treatment records have also been obtained.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with adequate notice letters in April 2005 and 
January 2007.  It set forth the criteria for entitlement to 
the benefit sought by the appellant and included discussion 
of new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the April 2005 and 
January 2007 notices constituted adequate notice to the 
appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the veteran's claims for service 
connection for a left shoulder disability and a low back 
disability were originally denied by the RO in a December 
1985 rating decision.  The veteran failed to file a timely 
notice of disagreement.  Consequently, the decision became 
final.  The evidence on record at the time of the December 
1985 denial included veteran's service medical records; 
private (post service) treatment records as well as VA 
medical records.  The service medical records reflect an 
injury to the veteran's left elbow; however, the service 
medical records (to include an October 1952 separation 
examination) do not reflect any findings attributed to a left 
shoulder or low back disability.  The underlying reason for 
the prior denials was a finding that there was no evidence of 
an in-service injury to the veteran's left shoulder or low 
back. 

Evidence submitted since the December 1985 rating decision 
includes private treatment records from Drs. C.W.S., C.K.M., 
C.D.E., S.F.R., and G.N.; VA outpatient treatment records 
dated August 2000 to September 2003; and lay statements.  The 
private treatment records reflect that the veteran was 
treated for a variety of disabilities (sinusitis, 
diverticula, diabetes, high blood pressure, headaches, chest 
pain, a right plantar calcaneal spur, a right shoulder 
disability, left eye twitch, etc.).  However, they fail to 
reflect treatment for a low back disability or left shoulder 
disability.  The records reflect a past medical history in 
which the veteran injured his back in a 1972 motor vehicle 
accident (20 years after service), and that he underwent a 
lumbar laminectomy in 1982.  

The new evidence also includes correspondences from Drs. G.N. 
and S.F.R.  The May 2005 and November 2005 correspondences 
from G.N. state that the veteran "is being followed for ... 
low back pain, and left shoulder/arm pain."  He then stated 
that "These conditions are reportedly a result of injuries 
sustained while serving in Korea in 1951."  As noted above, 
none of Dr. G.N.'s treatment records reflect treatment for a 
low back or left shoulder disability.  Moreover, Dr. G.N. 
supplied no basis with which to link these alleged 
disabilities to service inasmuch as there is no evidence of 
them in the service medical records.  To the contrary, the 
fact that Dr. G.N. stated that "These conditions are 
reportedly a result of injuries sustained while serving in 
Korea" [Emphasis added] suggests that his opinion is based 
solely on the unsubstantiated history reported by the 
veteran.  

Likewise, June 2005 and November 2005 correspondences from 
Dr. S.F.R. state that the veteran "has related his injuries 
to me" and "I know of [the veteran's] injuries from the 
Korean War."  Once again, Dr. S.F.R.'s treatment records 
fail to show treatment for the veteran's alleged low back and 
left shoulder disabilities; and it appears that his belief 
that these disabilities are related to service is based 
solely on the unsubstantiated history provided by the 
veteran.

Lastly, the veteran has submitted various lay statements that 
attest to the veteran's worsening health as a result of 
multiple disabilities (some service connected, some non-
service connected).  The Board notes that none of these lay 
statements are from people who witnessed the veteran injure 
his low back or left shoulder in service.  

The Board once again notes that the claims were previously 
denied because there was no evidence in the service medical 
records that the veteran injured his low back or left 
shoulder while in service.  As noted in the VCAA letters sent 
to the veteran, in order to be service connected for a 
disability, three things must be shown.  First, the veteran 
must have had an injury in service.  Second, the veteran must 
have a current disability.  Third, there must be medical 
evidence of a relationship between the current disability and 
service.  The evidence obtained since the December 1985 
rating decision fails to show that the veteran injured his 
left shoulder or low back in service.  To the contrary, the 
evidence reflects that the veteran injured his lower back in 
a 1972 motor vehicle accident.  As such, the first 
requirement (which had not been satisfied prior to the 
December 1985 rating decision) has still not been satisfied.  
Based on the record as it now stands, the Board is unable to 
conclude that the veteran has submitted new and material 
evidence.  Accordingly, the claims for service connection for 
a left shoulder disability and a low back disability are not 
reopened.    

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
Residual excision, head of left radius
The veteran's service-connected residual excision, head of 
left radius has been rated by the RO under the provisions of 
Diagnostic Code 5212.  Under this regulatory provision, a 10 
percent rating is warranted for malunion of the radius with 
bad alignment; a 20 percent rating is warranted for nonunion 
of the radius in the upper half; and a 30 percent rating is 
warranted for nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity.  A 30 percent rating is also 
warranted for nonunion of the minor radius in the lower half, 
with false movement, with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity.  A 40 percent rating 
is warranted for nonunion of the major radius in the lower 
half, with false movement, with loss of bone substance (1 
inch (2.5cms) or more) and marked deformity.  

The veteran's residual excision, head of left radius is 
currently rated at 40 percent (the maximum rating under Code 
5212).  

Diagnostic Code 5205 provides that ankylosis of the elbow is 
to be rated as follows:  for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees, 40 percent for 
the major elbow and 30 percent for the minor elbow; for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees, 50 percent 
for the major elbow and 40 percent for the minor elbow; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent for the major elbow and 50 percent for the minor 
elbow.  

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 110 degrees is rated as noncompensable for the 
major side and noncompensable for the minor side; flexion of 
the forearm limited to 100 degrees is rated 10 percent 
disabling for the major side and 10 percent for the minor 
side; flexion of the forearm limited to 90 degrees is rated 
20 percent for the major side and 20 percent for the minor 
side; flexion of the forearm limited to 70 degrees is rated 
30 percent disabling for the major side and 20 percent for 
the minor side; flexion of the forearm limited to 55 degrees 
is rated 40 percent disabling for the major side and 30 
percent for the minor side; and flexion of the forearm 
limited to 45 degrees is rated 50 percent disabling for the 
major side and 40 percent for the minor side.  

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 60 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 75 degrees is rated as 20 percent for the major 
side and 20 percent for the minor side; extension of the 
forearm limited to 90 degrees is rated 30 percent for the 
major side and 20 percent for the minor side; extension of 
the forearm limited to 100 degrees is rated 40 percent for 
the major side and 30 percent for the minor side; and 
extension of the forearm limited to 110 degrees is rated 50 
percent for the major side and 40 percent for the minor side.  

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in August 2005.  He 
complained of pain in the left arm and left wrist; and stated 
that he is constantly taking Aleve.  The pain is constant and 
every day, and lasts for many hours.  There has been no 
infection.  He reported that he cannot paint the way he used 
to because he is left handed.  He reported that he has 
retired and that the increased pain would prevent him from 
working again.  Upon examination, the left elbow had 30 
degrees of flexion contracture.  He could only flex the left 
elbow to approximately 70 degrees.  Extension of the left 
elbow was -30 degrees.  He stated that he was unable to 
supinate the left elbow or pronate at all.  The examiner 
stated that the veteran did have ankylosis for supination, 
pronation, flexion, and extension; and that he did have pain 
throughout range of motion of the left elbow.  He could not 
determine additional limitation of motion in degrees.  

The veteran's left wrist appeared normal.  However, the 
veteran said that he was unable to put it through range of 
motion.  Therefore, the examiner stated that dorsiflexion, 
palmar flexion, radial deviation, and ulnar deviation were 0 
degrees.  The examiner stated that motion was limited due to 
pain; and that there would be fatigue, weakness, lack of 
endurance, and incoordination.  He then stated that the left 
wrist could extend to 10 degrees only.  

X-rays revealed advanced osteoarthritic changes in the left 
elbow.  There was also deformity of the proximal radius, 
including the radial head and neck.  X-rays of the left wrist 
showed osteopenia.    

The veteran underwent another VA examination in February 
2007.  He reported that he is left hand dominant; but that he 
has had to use his right hand to write, eat, and comb his 
hair due to pain in his left elbow.  Examination of the left 
radius and ulna showed a flexion deformity at 40 degrees.  
The left elbow showed weakness, tenderness, abnormal 
movement, and guarding.  It demonstrated an ankylosis with a 
40 degree flexion deformity and a 90 degree pronation 
deformity, which was also unfavorable.  Extension was -40 
degrees; supination was 0 degrees; and pronation was fixed at 
90 degrees.  After repetitive use, the left elbow joint 
function was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination.  Pain was the main 
factor.  There was no additional limitation in degrees.  

Examination of the left wrist revealed tenderness and 
guarding.  It showed dorsiflexion from 0 to 30 degrees; 
palmar flexion from 0 to 60 degrees; radial deviation from 0 
to 10 degrees; and ulnar deviation from 0 to 20 degrees with 
pain.  After repetitive use, wrist joint functions were 
additionally limited by pain, fatigue, weakness, and lack of 
endurance, with pain being the major factor.  There were no 
additional limitations in degrees.  

X-rays showed post traumatic changes proximally with the 
possibility of a previous radial head fracture with multiple 
fragments anterior to the joint.  There were post traumatic 
changes at the elbow.  The remainder of the radius and ulna 
appeared intact.  

The Board finds it significant that the February 2007 
examination appears to document unfavorable ankylosis of the 
left elbow with a 40 degree flexion deformity and an 
unfavorable 90 degree pronation deformity.  Evidence 
throughout the claims file appears to show that the veteran 
is left hand dominant.  Under the provisions of Diagnostic 
Code 5205, a 60 percent rating is warranted where there is 
unfavorable ankylosis of the dominant elbow at an angle of 
less than 50 degrees or with complete loss of supination or 
pronation.  The Board notes that the report of the February 
2005 examination is not as clear, but the examiner at that 
time did report ankylosis and that the veteran was unable to 
supinate or pronate the left elbow at all.  Under the 
circumstances, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that a 60 percent rating is 
warranted for the service-connected left elbow disability.  
This is the highest rating available under Code 5205, and 
there are no other potentially applicable Codes which provide 
for a rating in excess of 60 percent.  

Left wrist
The veteran's service-connected left wrist disability has 
been rated by the RO under the provisions of Diagnostic Code 
5010.  Pursuant to Diagnostic Code 5010, arthritis due to 
trauma is to be rated as analogous to degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this 
Code, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997). Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Id. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  NOTE (1):  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  NOTE (2):  The 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. 38 C.F.R. § 4.71a.

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2008).

For ankylosis of the wrist, a 20 degree rating is warranted 
for favorable ankylosis of the minor hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants 30 percent rating for the minor hand.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40 percent rating for the minor 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 (2008).

The Board notes that pursuant to Diagnostic Code 5215, a 10 
percent rating is the maximum allowable rating.  As such, in 
order to warrant a rating in excess of 10 percent, the 
veteran's left wrist disability must be manifested by x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations; or ankylosis of the hand, in 20 
to 30 degrees dorsiflexion.  The Board finds that the 
evidence does not support a rating in excess of 10 percent.  
X-rays of the wrist have not shown x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations; 
and there is no evidence of ankylosis.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the left wrist, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The final issue before the Board involves a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

The veteran's claimed stressor is that he was on a B-25 
aircraft that was shot down.  He stated that he nearly lost 
his life and spent a long time in the hospital.  He stated 
that he was the only survivor of the eight man crew.  He 
alleged that the incident occurred in mid-July 1951.  The 
Board notes that there is no evidence in the record that the 
veteran served in combat.  As it is not shown that the 
veteran engaged in combat, his unsupported assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence. 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

The Board has reviewed all of the evidence of record.  
Neither the service medical records nor the service personnel 
records show any evidence of an incident in which the veteran 
was on a plane that was shot down.  To the contrary, the 
service personnel records reflect that the veteran was 
hospitalized in mid-July 1951 due to a truck accident (not as 
a result of being shot down).  The veteran reportedly fell 
off the back of a truck while engaged in his assigned task of 
moving furniture.  This truck accident resulted in several 
fractures, including the two disabilities for which the 
veteran is already service connected.  There is nothing in 
the records to suggest that the injury was in a combat 
situation.     

The Board finds that the veteran did not have combat duty and 
his alleged in-service stressor relating to non-combat 
related service has not been corroborated.  The record does 
not show that the veteran has not been diagnosed with PTSD.  
However, even if there were a diagnosis of PTSD, the claimed 
stressor has not been corroborated.  Accordingly, service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, Dizoglio, Doran, 
Zarycki, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

New and material evidence has not been received to reopen the 
veteran's claims for service connection for left shoulder 
disability and for low back disability.  Entitlement to a 
rating in excess of 10 percent for the veteran's residual 
fracture, left wrist, arthritis is not warranted.  Service 
connection for PTSD is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to a disability rating of 60 percent, but no 
higher, is warranted for the veteran's residual excision, 
head of left radius.  The appeal is granted to this extent 
subject to laws and regulations governing payment of VA 
monetary benefits. 


REMAND

As noted in the introduction, the RO's April 2007 rating 
decision found that no new and material evidence had been 
received to reopen a claim for service connection for a right 
knee disability as secondary to the service connected 
disability of residual excision, head of left radius.  In 
April 2007, a notice of disagreement that addressed this 
issue was received.  However, since a statement of the case 
has not yet been issued, a remand for this action is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for a right knee disability secondary to 
the service connected disability of 
residual excision, head of left radius, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have an opportunity 
to complete and appeal by filing a timely 
substantive appeal if he so desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


